UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4723



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT STEWART, a/k/a BK, a/k/a Omar Mason,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:95-cr-00191-JAB)


Submitted:   December 20, 2007         Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis, Senior
Litigator, Winston-Salem, North Carolina, for Appellant.      Anna
Mills Wagoner, United States Attorney, Harry L. Hobgood, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Stewart appeals the district court’s judgment

revoking his supervised release.            On appeal, Stewart raises two

issues.   First, Stewart argues that the district court abused its

discretion by imposing consecutive terms of imprisonment upon

revocation of his supervised release as the original terms of

imprisonment were imposed concurrently.            As Stewart’s counseled

brief recognizes, this issue was already decided adversely to him

by this court in United States v. Johnson, 138 F.3d 115, 118-19

(4th Cir. 1998).      Accordingly, his first alleged error is without

merit.    Stewart’s second alleged error is that his constitutional

rights    were    violated   when   the     district   court   found   by   a

preponderance of the evidence, instead of beyond a reasonable

doubt, that he committed a new crime that violated the terms of his

supervised       release.    Again,    as     Stewart’s   counseled    brief

recognizes, the United States Supreme Court decided this issue

adversely to his position in Johnson v. United States, 529 U.S.
694, 700 (2000).       Accordingly, Stewart’s second alleged error is

without merit, and we affirm the judgment of the district court.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED


                                    - 2 -